





EXCHANGE AGREEMENT


This letter agreement (“Agreement”) sets forth the terms and conditions upon
which Bill Barrett Corporation, a Delaware corporation (“Company”), will issue
the number of shares (the “Shares”) of Company’s Common Stock, par value $0.001
per share (“Common Stock”), indicated on the signature page hereof to each
holder indicated on the signature page hereof (each, a “Holder”), in exchange
for the aggregate principal amount of the Company’s debt securities (the
“Exchanged Notes”) identified on the signature page hereof.
Section 1. Exchange. On the terms and subject to the conditions of this
Agreement and in reliance upon the representations, warranties and agreements
contained herein, each Holder agrees to exchange the Exchange Notes with Company
in consideration of and in exchange for the transfer by Company to such Holder
of the Shares. As promptly as reasonably practicable, but in no event later than
five business days after the execution of this Agreement, each Holder shall
deliver the Exchanged Notes on behalf of Company to Deutsche Bank Trust Company
Americas (“Trustee”) by means of the book-entry transfer procedures of The
Depositary Trust Company, as depositary for the Notes, or by other due and
proper agreements or instruments of transfer reasonably acceptable to Company
and its legal counsel. No adjustment shall be made or Shares issued for interest
accrued on any Exchanged Note. Subject to and upon such delivery of the
Exchanged Notes, as promptly as reasonably practicable, but in no event later
than five business days after the execution of this Agreement, the Company shall
cause (i) the transfer agent for the Common Stock to issue and deliver the
Shares through the facilities of The Depository Trust Company to the account of
each Holder set forth on the signature page hereof and (ii) cash representing
all accrued but unpaid interest in respect of the Exchanged Notes up to but not
including the closing date by wire transfer of immediately available funds in
accordance with wire instructions delivered in writing to Company by each Holder
prior to the closing date.
Section 2. Conditions to Closing. The obligations of Company and each Holder
hereunder to consummate the transactions contemplated by this Agreement are
subject to the satisfaction of each of the following conditions:
(a)    Each of the representations and warranties of Company and each Holder
contained in Section 4 and Sections 3 and 5, respectively, of this Agreement
shall be true and correct in all material respects on and as of the closing date
of the transactions described herein with the same effect as though such
representations and warranties had been made on and as of the closing date of
the transactions described herein.
(b)    Each of Company and each Holder shall in all material respects have
performed, satisfied and complied with all of its respective covenants,
agreements and conditions contained in this Agreement that are required to be
performed, satisfied or complied with by it on or before the closing date of the
transactions described herein.
Section 3. Representations And Warranties Of Holder. Each Holder, severally and
not jointly, represents and warrants to the Company, as of the date hereof and
as of the date of delivery of the Exchanged Notes that:
(a)    Such Holder is duly organized, validly existing and in good standing in
its jurisdiction of organization and the execution, delivery and performance by
such Holder of this Agreement, and the consummation of the transactions
contemplated hereby, are within the powers of such Holder and have been or will
have been duly authorized by all necessary action on the part of such Holder,
and this





--------------------------------------------------------------------------------





Agreement constitutes a valid and binding agreement of such Holder, enforceable
in accordance with its terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement or creditors’ rights generally or (ii) as limited by laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies.
(b)    The execution, delivery and performance by such Holder of this Agreement
and the consummation of the transactions contemplated hereby require no order,
license, consent, authorization or approval of, or exemption by, or action by or
in respect of, or notice to, or filing or registration with, any governmental
body, agency or official on the part of Holder.
(c)    The execution, delivery and performance by such Holder and Company of
this Agreement, and the consummation of the transactions contemplated by this
Agreement, do not and will not (i) violate the certificate of incorporation (or
similar constituent document) or bylaws of such Holder, (ii) violate any
material agreement to which such Holder is a party or by which such Holder or
any of its property or assets is bound, or (iii) violate any law, rule,
regulation, judgment, injunction, order or decree applicable to such Holder.
(d)    Such Holder has good and valid title to the Exchanged Notes and owns and
holds the entire legal and beneficial right, title, and interest in and to the
Exchanged Notes (including, without limitation, accrued and unpaid interest
thereon), free and clear of any liens, claims or encumbrances (other than those
arising as a result of this Agreement) and the Exchanged Notes are not subject
to any contract, agreement, arrangement, commitment or understanding restricting
or otherwise relating to the disposition of the Exchanged Notes; good and valid
title to the Exchanged Notes (including, without limitation, accrued and unpaid
interest thereon) will pass to the Company upon consummation of the transaction
contemplated hereby and all claims of such Holder relating to the Exchanged
Notes, including any accrued and unpaid interest thereon, shall be released.


(e)    Such Holder has such knowledge, sophistication and experience in
financial and business matters as to be capable of evaluating the merits and
risks of an investment in the Shares. Such Holder acknowledges that it
understands the risks inherent in an investment in the Shares and that it has
the financial ability to bear the economic risk of, and to afford the entire
loss of, its investment in the Shares.


(f)    Such Holder has made its own independent inquiry as to the legal, tax and
accounting aspects of the transactions contemplated by this Agreement, and such
Holder has not relied on Company, Company's legal counsel or Company's
accounting or financial advisors for legal, tax or accounting advice in
connection with the transactions contemplated by this Agreement. Such Holder has
had such opportunity as it has deemed adequate to obtain from Company such
public information as is necessary to permit such Holder to evaluate the merits
and risks of the transactions contemplated hereby.


(g)    Such Holder acknowledges that (i) it has reviewed Company's filings with
the Securities and Exchange Commission (the “SEC”) and (ii) it is relying only
upon the information contained in the Company's filings with the SEC and the
representations and warranties of Company in this Agreement and not upon any
other information.


(h)    Such Holder acknowledges that Company is in possession of non-public
information (the "Non-Public Information"). The Non-Public Information may (or
may not) be considered material by such Holder with respect to the exchange of
its Exchanged Notes for the Shares. Such Holder has determined that it is in
such Holder's best interests to effectuate and close the exchange of Exchanged
Notes for the Shares without Company's disclosure to such Holder, and without
such Holder's knowledge of, the Non-Public Information. Such Holder has actual
knowledge that it may presently have and may





--------------------------------------------------------------------------------





have at or after the time of the closing date of the transactions described
herein, claims against Company and Company's directors, officers, employees,
agents, attorneys, representatives, affiliates, predecessors, successors and
assigns, arising from Company's nondisclosure of the Non-Public Information in
connection with the transactions contemplated by this Agreement. As partial
consideration for the transactions contemplated by this Agreement, such Holder
hereby, on its behalf and on behalf of any and all of its directors, officers,
employees, agents, attorneys, representatives, limited partners or other
investors, affiliates, predecessors, successors and assigns, unconditionally,
irrevocably and absolutely releases and discharges Company and its directors,
officers, employees, agents, attorneys, representatives, affiliates,
predecessors, successors and assigns from any and all causes of action, claims,
demands, damages or liabilities whatsoever, both in law and in equity, in
contract, tort or otherwise, which they may now have or may have at or after the
closing date of the transactions described herein arising from Company's
nondisclosure of the Non-Public Information in connection with the transactions
contemplated by this Agreement, in each case to the maximum extent permitted by
law.


(i)    Such Holder covenants that neither it nor any person acting on behalf of
or pursuant to any understanding with it will engage in any transactions in the
securities of Company (including "short sales," as defined in Rule 200 of
Regulation SHO under the Securities Exchange Act of 1934, as amended (the
"Exchange Act")) prior to the time that the transactions contemplated by this
Agreement are publicly disclosed by Company, and represents that no such person
has engaged in such a short sale of, or stock pledge, forward sale or other
transaction or arrangement with an effect similar to such a short sale with
respect to, Company Common Stock from the date the parties commenced the
negotiations leading to the execution of this Agreement and the date hereof.
Such Holder has maintained, and covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed by Company
such Holder will maintain, the confidentiality of any disclosures made to it in
connection with this transaction (including the existence and terms of this
transaction).


(j)    There is no investment banker, broker, finder or other intermediary which
has been retained by, will be retained by or is authorized to act on behalf of
such Holder who might be entitled to any fee or commission from Company or such
Holder upon consummation of the transactions contemplated by this Agreement.
Section 4. Representations And Warranties Of Company. Company represents and
warrants to each Holder, as of the date hereof and as of the date of delivery of
the Shares, that:
(a)    The Company is duly organized, validly existing and in good standing in
the State of Delaware and the execution, delivery and performance by Company of
this Agreement, and the consummation of the transactions contemplated hereby,
are within the powers of Company and have been or will have been duly authorized
by all necessary action on the part of Company, and this Agreement constitutes a
valid and binding agreement of Company, enforceable in accordance with its
terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement or creditors’ rights generally or (ii) as limited by laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies.
(b)    The execution, delivery and performance by Company of this Agreement and
the consummation of the transactions contemplated hereby require no order,
license, consent, authorization or approval of, or exemption by, or action by or
in respect of, or notice to, or filing or registration with, any governmental
body, agency or official on the part of Company except such consents, approvals,
authorizations, filings or registrations (x) as are specifically contemplated by
this Agreement or (y) required by applicable law or other regulatory authority.





--------------------------------------------------------------------------------





(c)    The execution, delivery and performance by each Holder and Company of
this Agreement, and the consummation of the transactions contemplated by this
Agreement, do not and will not (i) violate the amended and restated certificate
of incorporation or amended and restated bylaws of Company, (ii) violate any
material agreement to which Company is a party or by which Company or any of its
property or assets is bound, or (iii) violate any material law, rule,
regulation, judgment, injunction, order or decree applicable to Company.
(d)    The Shares, when issued in exchange for the Exchanged Notes in accordance
with this Agreement, will be duly and validly authorized and issued, fully-paid
and non-assessable, free and clear of all encumbrances, liens, equities or
claims. On or before the date of issuance of the Shares, the Shares shall have
been authorized for listing on the New York Stock Exchange. The Shares will be
freely tradeable and will be fungible in all respects with the Company’s
existing shares of Common Stock and will not contain any restrictive legends.
(e)    There is no investment banker, broker, finder or other intermediary which
has been retained by, will be retained by or is authorized to act on behalf of
Company who would be entitled to any fee or commission from Company or each
Holder for soliciting the exchange upon consummation of the transactions
contemplated by this Agreement.
Section 5. Exempt Transaction. (a) Each Holder understands that the exchange of
the Exchanged Notes for the Shares hereby is intended to be exempt from
registration under Section 3(a)(9) of the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder (the “Securities Act”),
which exemption depends upon, among other things, the accuracy of the such
Holder’s representations expressed herein, and such Holder is not aware of any
reason why such exemption is not available.
(b)    Each Holder represents and warrants to Company that it did not purchase
the Exchanged Notes with a view to, or for sale in connection with, any
distribution of the Shares issuable upon exchange of the Exchanged Notes.
(c)    Each Holder represents and warrants to Company that (i) to the knowledge
of such Holder, no commission or other remuneration has been or will be paid or
given, directly or indirectly, for soliciting the transactions contemplated
hereby and (ii) Company did not, and to the knowledge of such Holder, no person
acting on behalf of Company did, solicit such Holder with respect to this
disposition of the Exchanged Notes.
(d)    Each Holder represents and warrants to Company that the Exchanged Notes
do not constitute “restricted securities” as defined in Rule 144(a)(3) under the
Securities Act.
(e)     Each Holder understands that the Shares have not been registered under
the Securities Act, and are being issued hereunder in reliance upon a specific
exemption from the registration provisions of the Securities Act afforded by
Section 3(a)(9) of the Securities Act. Under current interpretations of the SEC,
securities that are obtained in a Section 3(a)(9) exchange assume the same
character (i.e., restricted or unrestricted) as the securities that have been
surrendered. To the extent that the Exchanged Notes are unrestricted securities,
the Shares will be unrestricted securities.


(f)    Each Holder represents and warrants to Company that such Holder is not,
as of the date hereof, and was not at any time during the three-month period
preceding the date hereof, a director or executive officer of the Company or a
subsidiary of the Company, a beneficial owner of 5% or more of





--------------------------------------------------------------------------------





the Common Stock, a holder of 5% or more of the voting power outstanding of the
Company, or an affiliate of such director, executive officer, beneficial owner
or holder.
Section 6. Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including electronic mail) and shall be given,
if to a Holder, as indicated on the signature page hereto,
if to Company to:


Bill Barrett Corporation
1099 18th Street, Suite 2300
Denver, Colorado 80202
Attention:
William M. Crawford (bcrawford@billbarrettcorp.com)
Kenneth A. Wonstolen (kwonstolen@billbarrettcorp.com)


with a copy to:


Davis Graham & Stubbs LLP
1550 17th Street, Suite 500
Denver, Colorado 80202
Attention:
John Elofson (john.elofson@dgslaw.com)
Elizabeth Vonne (elizabeth.vonne@dgslaw.com)


or to such other address and with such other copies as such party may hereafter
specify for the purpose of notice. All such notices, requests and other
communications shall be deemed received on the date of receipt by the recipient
thereof if received prior to 5 p.m. in the place of receipt and such day is a
business day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed not to have been received until the next
succeeding business day in the place of receipt.


Section 7. Confidentiality. Each of Company and each Holder represents that it
has not disclosed any information regarding discussions relating to this
Agreement except to its advisors and representatives who have a need to know
such information and are subject to requirements not to disclose any such
information. Except as may be required by applicable law or regulatory
requirement, neither Company nor any Holder shall disclose the existence or
terms of this Agreement or any of the provisions contained herein without the
prior written consent of the other until the earlier of (x) the closing date of
the transactions described herein or (y) five business days after the date of
this Agreement; provided, however, that nothing contained herein shall prevent
any party from promptly making all filings with any governmental entity or
supervisory body (including, without limitation, Company’s ongoing reporting
obligations under the Exchange Act, including Item 3.02 of Form 8-K) or
disclosures with the stock exchange, if any, on which such party’s capital stock
is listed, as may, in its judgment, be required in connection with the execution
and delivery of this Agreement or the consummation of the transactions
contemplated hereby. Company will file a Form 8-K promptly upon execution of
this Agreement. Company shall provide each Holder a draft of the Form 8-K in
advance of such filing to give each Holder a reasonable amount of time to review
and comment on the Form 8-K and shall consider any such comments in good faith.







--------------------------------------------------------------------------------





Section 8. Amendments and Waivers. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement, or in the
case of a waiver, by the party against whom the waiver is to be effective. No
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by
law.    


Section 9. Expenses. All costs and expenses incurred in connection with this
Agreement shall be paid by the party incurring such cost or expense.    


Section 10. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that no party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the
consent of each other party hereto.     


Section 11. Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of New York.    


Section 12. Jurisdiction; WAIVER OF JURY TRIAL. Each of the parties hereto (a)
consents to submit itself to the personal jurisdiction of any Federal or state
court located in the Borough of Manhattan in The City of New York, New York in
the event any dispute arises out of this Agreement, (b) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court and (c) agrees that it will not bring any action
relating to this Agreement in any court other than a Federal or state court
located in the Borough of Manhattan in The City of New York, New York. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.    


Section 13. Counterparts; Third Party Beneficiaries. This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement shall become effective when each party hereto shall
have received a counterpart hereof signed by the other party hereto. No
provision of this Agreement shall confer upon any person other than the parties
hereto any rights or remedies hereunder.    


Section 14. Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersedes all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter of this Agreement.


Section 15. Captions. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.
    
Section 16. Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of this Agreement shall be interpreted as if such
provision were so excluded and shall be enforced in accordance with its terms to
the maximum extent permitted by law.




[Signature Page Follows]





--------------------------------------------------------------------------------





If the foregoing is acceptable to you, please acknowledge your agreement by
signing below in the space provided for your signature and returning an original
copy hereof.


DATE: __31 May 2016_____


BILL BARRETT CORPORATION




By: ________________________________        
Name:    William M. Crawford
Title:     SVP-Treasury and Finance


THE FOREGOING IS AGREED TO
AND ACKNOWLEDGED BY:


Franklin Income Fund
By: Franklin Advisers, Inc., as investment adviser


____________________________________    
Name: Edward Perks    
Title: E.V.P., Portfolio Manager


Address for Notices to Holder pursuant to Section 6:
One Franklin Parkway
San Mateo, CA 94403
Fax: 650-525-7206
Attention: Ed Perks and Christopher Chen




Title of debt securities (“Exchange Notes”):
CUSIP: 06846NAC8


Holder: Franklin Custodian Funds - Franklin Income Fund


Principal amount of Exchange Notes: $84,700,000


Number of shares of Common Stock to be issued in exchange: 10,000,000


Accrued but unpaid interest up to but not including the closing date, assuming a
closing date of June 3, 2016: $1,094,335.76











